Citation Nr: 0019662	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for service-connected chronic rhinitis/sinusitis 
with nonprostrating headaches, currently rated as 30 percent 
disabling.

2.  Entitlement to assignment of a compensable disability 
evaluation for service-connected bilateral hearing loss.

3.  Entitlement to assignment of a compensable disability 
evaluation for service-connected left wrist strain.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to August 
1996.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO received a notice of disagreement in 
December 1997, it issued a statement of the case in January 
1998, and a substantive appeal was received in March 1998.


FINDINGS OF FACT

1.  The veteran's service-connected chronic 
rhinitis/sinusitis with nonprostrating headaches is not 
productive chronic osteomyelitis or near constant sinusitis. 

2.  The veteran's service-connected bilateral hearing loss is 
productive of level II hearing acuity bilaterally.

3.  The veteran's service-connected left wrist strain does 
result in dorsiflexion less than 15 degrees or palmar flexion 
limited in line with forearm; there is no ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected chronic rhinitis/sinusitis with 
nonprostrating headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§ 4.96, Diagnostic Code 6510 (1999).

2.  The criteria for entitlement to assignment of a 
compensable disability evaluation for the veteran's service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.85, Table VI, Diagnostic Code 6100 (1999).

3.  The criteria for entitlement to assignment of a 
compensable disability evaluation for the veteran's service-
connected left wrist strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for higher evaluations 
are well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, in such cases the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
evidence which includes several VA examination reports as 
well as private medical records, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claims and that no further 
action is necessary to meet the duty to assist the veteran.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Chronic rhinitis/sinusitis with nonprostrating headaches

Service connection was established for chronic 
rhinitis/sinusitis with nonprostrating headaches in June 
1997, and a 10 percent rating was assigned, effective 
September 1, 1996, under Diagnostic Codes (DC) 6522-6510.  By 
rating decision in January 2000, the RO increased the rating 
to 30 percent, also effective from September 1, 1996.  A 30 
percent evaluation is the highest schedular rating possible 
under DC 6522 for rhinitis.  However, the award of a higher 
evaluation is possible for sinusitis under DC 6510 which 
provides for a 30 percent evaluation is warranted where there 
are three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted for sinusitis 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

Treatment records from McClellan Air Force Base from April 
1996 to October 1996 include reports showing that her sinuses 
were congested for a week in April 1996.  She was given some 
medication.  She also complained of a runny and stuffy nose 
in October 1996, and she said that she had frontal headaches 
for the prior two days.  She was diagnosed with clinical 
sinusitis and offered medications.

Private outpatient treatment records from October 1996 to 
February 1998 collectively show that the veteran has 
experienced frequent and chronic symptoms associated with her 
sinusitis.  However, a CT scan of June 1997 revealed that the 
veteran's sinuses were generally well aerated and clear.  The 
middle turbinates were a little attenuated, and the examiner 
believed this was due to surgery.  The scan showed some mild 
lobular membrane thickening related to the upper aspect of 
the nasal septum near the base of the middle turbinates and 
in the posterior ethmoid region, but the examiner indicated 
that this did not appear to affect sinuses radiographically.  
The nasal air passages remained widely patent and no 
significant sinus disease was evident.  The examiner stated 
that the veteran's sinuses were clear.

The veteran was diagnosed with "eustachian tube dysfunction, 
likely sinusitis."  The examiner continued the veteran's 
decongestant.  In March 1997, the veteran reported an 
increased nasal drainage with increased pain in the facial 
area.  She did not have fever or chills, and her allergies 
had worsened.  She reported a recurrent history of sinus 
infections over the prior year.  The examiner said that the 
veteran had tender bilateral maxillary areas.  He assessed 
sinusitis and he prescribed some antibiotics.  A treatment 
record of April 1997 shows that the veteran had four sinus 
infections since she had moved into the area in July 1996.  
She complained of nasal drainage, and the examiner indicated 
that the veteran's sinuses were tender.  The examiner also 
assessed recurrent sinusitis and some over-the-counter 
medications were given to the veteran, in addition to 
antibiotics.

At a VA examination in April 1997, the examiner indicated 
that the veteran had sinusitis since the 1980's.  She 
reported that her symptoms had become increasingly 
problematic, until she underwent sinus draining surgery in 
1995; however, she said there was no postoperative 
improvement.  She indicated further that she had sinus 
infections every other month, and she complained of moderate 
sinus infection all of the time.  The veteran took Beconase, 
Sudafed, and Tylenol Sinus to keep her sinus symptoms under 
control, and she said that she took antibiotic medication 
when her sinuses had infections.  The veteran also complained 
of a severe sinus headache associated with infection, 
although the headaches were nonprostrating.  The examiner 
diagnosed seasonal allergic rhinitis, sinusitis and 
conjunctivitis.

The private treatment records also show that in December 
1997, the veteran had nasal drainage, and she was prescribed 
the antibiotic Keflex for her sinusitis.  

The veteran has reported that she had a sinus infection 
manifest by frontal sinus pain, and she said that she was on 
antibiotics at the time of a VA examination in April 1999.  
She reported that she had also been given saline irrigations, 
which she used about four times a day, and an Astelin nasal 
spray.  The veteran believed that she experienced some form 
of sinus infection about once every four to six weeks by 
history.  Headaches were frequently associated with these 
infections.  The examiner reported that the veteran had 
bilateral nasal congestion, although she passed air 
bilaterally through the nasal passages without difficulty at 
the time of examination.  The examiner noticed some mucoid 
discharge.  The veteran frequently coughed through the 
examination.  She manifested mild, frontal tenderness to 
percussion, in addition to some tenderness over the maxillary 
sinuses.  The examiner diagnosed perennial allergic rhinitis, 
associated with chronic sinusitis by history, and recurrent 
nonprostrating headaches of mixed origin, secondary to 
recurrent sinusitis and temporomandibular joint syndrome.

After weighing the foregoing medical evidence, the Board 
concludes that an evaluation in excess of 30 percent for 
chronic rhinitis/sinusitis with nonprostrating headaches is 
not warranted.  The competent medical evidence does not show 
that the veteran has near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Rather, the evidence shows that the veteran had her sinuses 
surgically drained in October 1995, but there is no evidence 
that she has undergone repeated surgeries.  The record is 
positive for episodes of increased nasal drainage and sinus 
congestion, and the veteran has nonprostrating headaches 
associated with the sinusitis.  However, the CT scan in June 
1997 revealed that there was no significant sinus disease 
evident at that time.  The veteran has stated that she has a 
sinus infection about every other month, and the record shows 
that she has been prescribed antibiotics and other 
medications on numerous occasions.  The veteran also reported 
that her headaches are associated with these infections.  But 
the evidence also shows that she was able to pass air through 
her nasal passages in April 1999 without difficulty.  
Although her frontal maxillary areas are frequently tender, 
she has not undergone repeated surgeries to relieve this 
tenderness or for any other condition or symptom associated 
with her chronic sinusitis.  There is also no evidence of 
chronic osteomyelitis.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
30 percent at this time.  While the Board recognizes the 
chronic nature of the veteran's disability and resulting 
impairment, the rating criteria provide for assignment of a 
30 percent rating for the symptomatology shown at this time.  

Bilateral hearing loss

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See 38 U.S.C.A. § 5110(g).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the June 1997 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, it is not necessary to 
remand this claim because he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, there 
is no demonstrated unusual pattern of hearing impairment, and 
the criteria to be applied are the same under both the old 
and new versions.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Pure tone Threshold Average 
and Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

The RO service connected the veteran's bilateral hearing loss 
in June 1997.  Since that time, her hearing has been tested 
several times by VA audiologists.  In April 1997, a VA 
audiologist stated that the veteran had known bilateral 
hearing loss and a history negative for ear pathology or 
vertigo.  The veteran's pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
45
50
55
LEFT
-
35
50
55
60

The veteran's average pure tone threshold in her right ear 
was 48; her average in the left ear was 50.  Her speech 
recognition score on the Maryland CNC word list was 92 
percent in her right ear and 92 percent in her left ear.

The veteran's hearing was further tested in April 1997, when 
her speech discrimination scores were again 92 percent in 
each ear.  Her right ear pure tone threshold scores were 
checked twice.  The first time her pure tone threshold 
average was 48, and the second time it was 55.  In her left 
ear, her pure tone threshold average was 50.  Specifically, 
her scores were:




HERTZ



500
1000
2000
3000
4000
RT. (1st)
-
40
45
50
55
RT. (2nd)
-
50
55
60
55
LEFT
-
35
50
55
60

An audiologist in September 1997 reported that the veteran 
had moderate sloping sensorineural loss bilaterally.  The 
audiologist stated that the veteran would have "extreme 
difficulties understanding speech in any background noise."  
Her speech discrimination score was 92 percent in her right 
ear and it was 88 percent in her left ear.  The veteran had a 
pure tone threshold average of 50 in her right ear and 49 in 
her left ear.  Her specific pure tone threshold scores were:


500
1000
2000
3000
4000
RIGHT
-
45
50
50
55
LEFT
-
35
50
50
60

The most recent audiological examination was performed in 
April 1999.  The veteran indicated at the time that the 
situation producing the greatest difficulty was hearing with 
background noise.  The veteran had speech recognition scores 
of 88 percent in both ears.  Her pure tone threshold average 
was 53 in her right ear and 51 in her left ear.  
Specifically, her pure tone threshold scores were:


500
1000
2000
3000
4000
RIGHT
-
45
50
55
60
LEFT
-
40
50
55
60

Based on these audiological reports and all corresponding 
medical notes and opinions, the Board concludes that the 
veteran currently has level II hearing acuity bilaterally.  
See 38 C.F.R. § 4.85, Table VI.  In light of these numeric 
designations, a noncompensable evaluation is warranted for 
the veteran's bilateral hearing loss under 38 C.F.R. § 4.85, 
Table VII.  

As noted earlier, no exceptional patterns of hearing 
impairment have been shown.  In this regard, there is no 
evidence showing that the puretone threshold at each of the 
four specified frequencies is 55 decibels or more, nor is 
there evidence that the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. § 4.86.  


Left wrist strain

The veteran has indicated that the diagnostic code under 
which her left wrist has been rated is based on flexion, and 
that the code therefore does not adequately reflect her wrist 
disability.  She has reported that she has pain in her wrist 
when she types on a computer, and that this would be a 
problem for her were she to re-entered the workforce.  

The RO service connected the veteran's left wrist strain in 
June 1997 and assigned a noncompensable evaluation under DC 
5215.  DC 5215 provides a 10 percent evaluation for 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees, or with palmar flexion limited in line with 
forearm.  No higher schedular evaluations are available under 
DC 5215.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  The Board notes here that the rating 
criteria under DC 5214 are not applicable since there is no 
evidence of ankylosis. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The April 1997 VA examination revealed that the veteran's 
left wrist did not have abnormality.  The examiner reported 
that Tinel's sign was negative, and range of motion for the 
veteran's left wrist was 70 degrees dorsiflexion, 80 degree 
palmar flexion, 20 degrees radiation deviation, and 45 
degrees ulnar deviation.  The examiner diagnosed left wrist 
sprain.

The veteran's left wrist was also examined at a VA 
examination in April 1999.  The examiner stated that the 
veteran's history suggested pain in her left wrist.  Velcro 
braces were issued, and the veteran was given a tentative 
diagnosis of carpal tunnel syndrome.  She reported that she 
had some mild tingling in her mid fingers, which the examiner 
believed to be consistent with the diagnosis of carpal tunnel 
syndrome.  The examiner noted that no nerve conduction 
studies had been performed, and the veteran had not undergone 
surgery.  On physical examination, there was some slight 
tenderness over the volar aspect of the left wrist.  Range of 
motion in the wrists appeared normal and Tinel's sign was 
negative.  The examiner diagnosed a transient left wrist 
strain.

The Board concludes that a compensable evaluation is not 
warranted by the clinical evidence of record.  The Board 
acknowledges that the veteran believes that her wrist strain 
symptoms are more problematic than is reflected by her range 
of motion in the left wrist.  However, as noted above, DC 
5215 is the only applicable diagnostic code because there is 
no evidence of ankylosis.  Under DC 5215, a compensable 
evaluation is not warranted.  The veteran had a normal range 
of motion of her left wrist at the VA examinations in both 
April 1997 and April 1999.  See 38 C.F.R. § 4.71, Plate I.  
Moreover, while the veteran has complained of pain and 
fatigue on use, there is no persuasive supporting evidence 
that such pain and fatigue limit dorsiflexion to less than 15 
degrees or palmar flexion in line with forearm.  See DeLuca, 
8 Vet. App. at 205.  In light of these findings, a 
compensable evaluation for the veteran's left wrist sprain is 
not warranted.  See 38 C.F.R. § 4.71a, DC 5215.

Conclusion

With regard to the three disabilities at issue, the Board 
finds that the preponderance of the evidence is against 
assignment of higher ratings.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) do not otherwise permit a favorable 
determination as to any of these issues. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to all of the claims, but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
Board finds that there has been no showing that any of the 
service-connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

